DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a method, classified in A61N 1/36082.
II. Claims 20-36, drawn to a method, classified in A61N 1/36082.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as determining a biomarker for inclusion in a database, but not necessarily for use in stimulating the user who produced the biomarker.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The two methods claimed are two methods that may be combined; they represent a process of developing a marker (claim 1), and a separate process of using this marker to decide how to stimulate a person (claim 20). However, the process of deriving the marker used in claim 20 may be a different process than the one claimed in claim 1, and the marker derived in claim 1 may be used for scientific research other than stimulation of a user. The inventions are thus separate subcombinations with separate utility.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Michael Ryan on 2/24/2021 a provisional election was made with traverse to prosecute the invention of the method of stimulating a patient, claims 20-32.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 20-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because as claimed this is a method that could be done on paper and pencil and with the human brain. For example, the brain signal may be monitored by looking at a paper readout of an EKG; the cognitive state may be evaluated by comparing a paper EKG to a prior test paper EKG and marking differences in pencil. Stimulation to the brain may be applied by shouting at the patient to wake them up (thereby steering them to a high performance cognitive state of wakefulness versus sleep).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the testing phase biomarker" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: structure that is necessary to perform the method. No structural elements are recited that would allow the monitoring of a brain signal (presumably electrodes but not stated), evaluating the cognitive state (presumably with a processor), and delivering stimulation (presumably with electrodes). 
Particularly with regard to claims 31 and 32, it is unclear how a system or processor may perform the method, since no equipment has been specified, for the system or processor to utilize in performing this method.
Claims 21-32 are rejected as indefinite for dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-25, 28, and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips et al. (US Patent Application Publication 2011/0112427), hereinafter Phillips.
Regarding claim 20, Phillips teaches a method for delivering stimulation to alter a cognitive state of a user (Phillips, Abstract), the method comprising: monitoring a brain signal from the user (Phillips, ¶[0530], monitoring the subject’s brain waves with EEG electrodes); evaluating the cognitive state of the user by comparing the brain signal of the user with a testing phase biomarker, wherein the testing phase biomarker is derived from a cognitive test performed on a contributor during a testing phase (Phillips; ¶[0578], EEG readings are taken before any therapy is applied, to form a baseline; this is the testing phase biomarker; and the state of the user, HAMA score for example, is compared to a pre-stimulation value; a HAMA score is the biomarker, it is a score measuring anxiety; ¶[0274] also describes a more generic version of this procedure, the intrinsic frequency is the biomarker; in an alternative embodiment, the testing phase biomarker is a target value formed from taking measurements from a population, ¶[0006], ¶[0105], ¶[0122], etc.); delivering stimulation to a brain of the user based on the evaluating step to steer the brain of the user towards high performance cognitive state (Phillips, ¶[0274-0275], 
Regarding claim 21, Phillips teaches that the testing phase biomarker is indicative of a low performance cognitive state of the user as determined based on a cognitive test performed on the contributor (Phillips; ¶[0578], EEG readings are taken before any therapy is applied, to form a baseline; this is the testing phase biomarker; and the state of the user, HAMA score for example, is compared in the stimulation phase to this pre-stimulation value; a HAMA score is the biomarker, it is a score measuring anxiety; the pre-stimulation value is a low performance cognitive state because it is pre-therapy, and is therefore the state which is intended to be changed; the baseline value is based on a HAMA score, and HAMA is a cognitive test performed on the contributor, ¶[0513]).
Regarding claim 22, Phillips teaches that the testing phase biomarker is indicative of a high performance cognitive state of the user as determined based on a cognitive test performed on the contributor (Phillips; ¶[0578], EEG readings are taken before any therapy is applied, to form a baseline; this is the testing phase biomarker; and the cognitive state of the user, HAMA score for example, is compared in the stimulation phase to this pre-stimulation value; a HAMA score is the biomarker, it is a score measuring anxiety; a normal HAMA score is indicative of a high performance cognitive state, a poor HAMA score is indicative of a low performance cognitive state, due to anxiety; ¶[0274] also describes a more generic version of this procedure, the intrinsic frequency is the biomarker; in an alternative embodiment, the testing phase 
Regarding claim 23, Phillips teaches an embodiment wherein the contributor is the user (Phillips; ¶[0578], EEG readings are taken before any therapy is applied, to form a baseline; this is the testing phase biomarker taken from the contributor, who is also the user).
Regarding claims 24 and 25, Phillips teaches that the contributor may be a healthy population, which is a plurality of contributors (Phillips, ¶[0006], ¶[0122]); this also constitutes a situation wherein the contributor is different than the user, because a healthy population is not the user. 
Regarding claim 28, Phillips teaches an embodiment wherein electrical stimulation is delivered to multiple regions of the brain of the user (Phillips, ¶[0197]; applying current across a head of the patient inherently involves delivering stimulation to multiple regions of the brain).
Regarding claim 30, Phillips teaches that stimulation delivered to the brain of the user is based on predetermined stimulation optimization parameters (Phillips, ¶[0006-0007]; ¶[0284-0297], the stimulation optimization parameters are the optimization equation disclosed in these paragraphs). Since the parameters are disclosed in the paragraphs cited, they are derived before the monitoring step; these parameters are configured to steer the brain of the user towards a high performance cognitive state (Phillips, ¶[0004], ¶[0571]).
Regarding claims 31 and 32, Phillips teaches a system and a non-transitory computer readable storage medium having stored thereon computer executable .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wetmore et al. (US Patent Application Publication 2014/0057232), hereinafter Wetmore.
Regarding claim 20, Wetmore teaches a method for delivering stimulation to alter a cognitive state of a user (Wetmore, Abstract), the method comprising: monitoring a brain signal from the user (Wetmore, ¶[0127]); evaluating the cognitive state of the user by comparing the brain signal of the user with a testing phase biomarker (Wetmore, ¶[0310], comparison of EEG attributes due to stimulation to a baseline), delivering stimulation to a brain of the user based on the evaluating step to steer the brain of the user towards high performance cognitive state (Wetmore, ¶[0304], modulate stimulation to achieve an EEG target value). Wetmore does not explicitly teach that the testing phase biomarker is derived from a cognitive test performed on a contributor during a testing phase. However, the comparison of EEG attributes to a baseline (Wetmore, ¶[0310]) makes it obvious to one having ordinary skill in the art that a cognitive test must be performed on a contributor during a test phase to derive this biomarker; the testing phase is the phase in which the baseline value is established.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips.
Regarding claim 26, Phillips teaches updating a database with the subject’s data during the administration of treatment (Phillips, ¶[0191-0195]). It would have been obvious to one having ordinary skill in the art to update the testing phase biomarker based on the brain signal of the user and a response of the user to the stimulus, in order to track the progress of the user’s medical condition.

Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Nelson et al. (US Patent Application Publication 2014/0081347), hereinafter Nelson.
Regarding claim 27, Phillips does not teach that the stimulation is delivered only to a specific part of the brain. Nelson teaches a system for treating cognitive disorders through brain stimulation, wherein electrical stimulation is delivered to a single subfield of a hippocampus (Nelson, ¶[0062]). It would have been obvious to one having ordinary skill in the art to modify Phillips’ teaching with Nelson’s teaching on location in order to treat disorders that are governed by a very particular part of the brain. 
Regarding claim 29, Phillips does not teach use of a dimensionality reduction algorithm in the analysis. Nelson teaches using a dimensionality reduction algorithm to a signal for the purpose of comparing it to bioelectrical activity and determining the health state of a patient based on the comparison (Nelson, ¶[0083], a support vector machine or an artificial neural network are dimensionality reduction algorithms). It would have been obvious to one having ordinary skill in the art, when comparing the stimulation phase brain signal to the testing phase biomarker, to compare the stimulation phase brain signal to a biomarker representative value generated by applying a dimensionality reduction algorithm to the testing phase biomarker, in order to achieve accurate automatic control and accurate identification of brain states (Nelson, ¶[0083-0086]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Erin M Piateski/Primary Examiner, Art Unit 3792